DETAILED ACTION
	Applicant’s reply filed March 19, 2021 has been fully considered.  Claims 1, 2, 11-13, and 15 are amended, claims 1, 2, 10-15, 33, and 38 are pending, and claims 33 and 38 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 10, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyanga (US Pub. No. 2011/0031105).
Regarding Claim 1:  Miyanga teaches a compound of formula NaxLi(1-x)FePO4 wherein 0<x<1 ([0064]).  Such a compound reads on a compound as claimed of general formula NahLiiM’jM’’kPO4 wherein k is 0, j is 1, M’ is Fe, and each of h and i are greater than 0 and less than 1.  
Regarding Claim 2:  Miyanga teaches a compound of formula NaxLi(1-x)FePO4 wherein 0<x<1 ([0064]).  Such a compound reads on a compound as claimed of general frmula Na1-xLixM’PO4 wherein M’ is Fe, and 0<x<1. 
Regarding Claim 10:  Miyanga teaches the compound has an olivine structure ([0065]).
Regarding Claim 11:  Miyanga teaches the Fe may alternatively be Mn ([0064]).
Regarding Claim 13: The compound of Miyanga reads on the claimed compound wherein y is1 and 0<x<1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyanga (US Pub. No. 2011/0031105).
Miyanga teaches the compound of claim 1 as set forth above.  Miyanga teaches the Fe may alternatively be Mn ([0064]).
	Miyanga does not specifically teach the compound wherein x is 0.966.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).  Therefore, at the time of the invention a person of ordinary skill in the art would have been motivated to use the compound wherein x is 0.966 with a reasonable expectation of success as it lies within the range of values disclosed by Miyanga for x.

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Miyanga (US Pub. No. 2011/0031105), teaches a compound of formula NaxLi(1-x)FePO4 wherein 0<x<1 ([0064]).  However, Miyanga does not teach the compound wherein both Fe and Mn are present in the claimed ratio and the specific ratios of Na and Li, nor does Miyanga teach the compound of claim 15 wherein Na, Fe, and Li are present in the claimed molar ratios.  There is no teaching or suggestion to modify the compound of Miyanga to satisfy such molar ratios.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        April 28, 2021